OPINION.
Seawell :
The case is submitted on the pleadings and our findings of fact show that the sole question for our decision is one of law, which is simply whether it was error for the Commissioner in computing the estate tax to include in the gross estate of the decedent the entire value of the community property.
The issue here is controlled by Alois Frank Baumgartner et al., Executors, 17 B. T. A. 289; Katharina Richter, Executrix, 16 B. T. A. 936; Estate of Isidor Rosenberg, 14 B. T. A. 1340; Griffith Hen*392shaw, Executor, 12 B. T. A. 1441; affd., 31 Fed. (2d) 946; certiorari denied, 280 U. S. 43A); Mary Brent, Executrix, 6 B. T. A. 143; and Talcott v. United States, 23 Fed. (2d) 897.

Judgment will be entered for the respondent.